DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 2 of “Remarks”, filed 11/12/2020, with respect to the objections to the Title and Abstract have been fully considered and are persuasive.  The objection of the Title and the Abstract has been withdrawn. 

Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive.

Specification
It has been brought to Applicant’s attention in multiple Office Actions throughout prosecution that the Specification is deficient. 
Page 5 of the Non-Final Office Action (8/12/2020) states “The Specification therefore, does not comply with 37 CFR 1.71 in extent that a written description having a full, clear, concise, and exact terms to enable any person skilled in the art to make or use. Neither does it set forth the precise invention in a manner to distinguish it from other inventions by describing it completely with specific embodiments of the structure of the invention and how it operates. One can only glean that the invention is sensing something with the use of waveguides, gratings, polarizers and some "parts" that move. To comply with 37 CFR 1.71 the Applicant is required to provide additional details of the invention such as physical 
Page 3 of the Remarks (11/12/2020) states “[n]othing in 37 C.F.R. § 1.71(a) (or 35 U.S.C. § 112(a)) requires a patent applicant to “set forth the precise invention in a manner to distinguish it from other inventions by describing it completely with specific embodiments of the structure of the invention,” or “physical structures, means of movement, arrangement, intended uses, etc.,” and the Office Action provides no statute, regulation, or other authority that establishes that the foregoing might be required. Thus, the Office Action is attempting to impart requirements on Applicant that are beyond those set forth in 35 U.S.C. § 112(a) and 37 C.F.R. § 1.71(a).”
As stated in the previous Office Action, the Specification does not, and must, comply with 37 C.F.R. § 1.71. That is to say, 37 C.F.R. § 1.71 is the statute being cited to and which the Specification must comply with. The entire statute must be complied with. Examiner directs Applicant’s attention to 37 C.F.R. § 1.71(b).
For Applicant’s convenience, 37 C.F.R. § 1.71 is reproduced below.
(a) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. 
(b) The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old. It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable. The best mode contemplated by the inventor of carrying out his invention must be set forth.
(c) In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.
(d) A copyright or mask work notice may be placed in a design or utility patent application adjacent to copyright and mask work material contained therein. The notice may appear at any appropriate portion of the patent 1.84(s). The content of the notice must be limited to only those elements provided for by law. For example, "©1983 John Doe"(17 U.S.C. 401) and "*M* John Doe" (17 U.S.C. 909) would be properly limited and, under current statutes, legally sufficient notices of copyright and mask work, respectively. Inclusion of a copyright or mask work notice will be permitted only if the authorization language set forth in paragraph (e) of this section is included at the beginning (preferably as the first paragraph) of the specification.
(e) The authorization shall read as follows:
A portion of the disclosure of this patent document contains material which is subject to (copyright or mask work) protection. The (copyright or mask work) owner has no objection to the facsimile reproduction by anyone of the patent document or the patent disclosure, as it appears in the Patent and Trademark Office patent file or records, but otherwise reserves all (copyright or mask work) rights whatsoever.
(f) The specification must commence on a separate sheet. Each sheet including part of the specification may not include other parts of the application or other information. The claim(s), abstract and sequence listing (if any) should not be included on a sheet including any other part of the application.
(g)
(1) The specification may disclose or be amended to disclose the names of the parties to a joint research agreement as defined in § 1.9(e).
(2) An amendment under paragraph (g)(1) of this section must be accompanied by the processing fee set forth in § 1.17(i)  if not filed within one of the following time periods:
(i) Within three months of the filing date of a national application;
(ii) Within three months of the date of entry of the national stage as set forth in § 1.491  in an international application;
(iii) Before the mailing of a first Office action on the merits; or
(iv) Before the mailing of a first Office action after the filing of a request for continued examination under § 1.114.
(3) If an amendment under paragraph (g)(1) of this section is filed after the date the issue fee is paid, the patent as issued may not necessarily include the names of the parties to the joint research agreement. If the patent as issue

The Specification does not comply with 37 C.F.R. § 1.71 and does not satisfy 35 U.S.C. § 112(a).
The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. See MPEP 608.

Drawings
Regarding the drawings, Applicant first argues that the grating openings are shown in Figures 4 to 6. Figures 4 to 6 do not show grating openings in an extension direction of the optical waveguide. Figures 4 to 6 merely show the grating as a dotted line. No extension direction is shown and no grating openings are shown or identified. 
Applicant further argues that it is not necessary to show the first part being movable to the second part. The parts being movable relative to one another are being claimed and must necessarily be shown in the figures as the movability is a necessary part of the invention. There are arrows in the Figures that seem to imply movement. However, the implication is not sufficient. Not enough is disclosed to show the movement. For example, there are no figures showing the second part in a first position, and the second part in a second position. Nothing is shown in the figures to show in what direction or dimension the movement is occurring, and whether the movement is angular, rotational, or planar. As mentioned above, the requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent. See MPEP 608. The movement claimed is not adequately disclosed in the Specification or the Figures.

Objections to Claims 16 to 19 and 21 to 39
Applicant argues that because the “first part” and the “second part” are described as having additional elements (e.g. including an optical waveguide and including a grating), that the first and second parts are more than adequately described. However, these elements are added to the first and second parts, and it is unclear what the first and second parts actually consist of. That is to say, do the first and second parts consist of a substrate, a printed circuit board, a slab, or an infinite number of possibilities? Or is the waveguide itself meant to be the first part and the grating the second part? All of 

Rejection of Claims 16 to 19 and 21 to 39 Under 35 U.S.C. § 112(a)
Applicant improperly alleges on pages 5-6 of “Remarks” (11/12/2020) that “[t]hus, by not discussing each of the In re Wands factors in detail, the Office Action facially fails to set forth a prima facie case of lack of enablement.” Applicant is correct in asserting that the Wands factors must be considered. However, it is neither necessary, nor required, to discuss each factor, let alone in detail, but rather to consider them and give them the appropriate weight and consideration in light of the information presented in the application.
Regardless, each Wands factor was previously addressed in the Non-Final Office Action of 8/12/2020. For Applicant’s convenience, the Wands factors and Examiner’s previous articulation will be reproduced below. See MPEP 2164.01(a).
(A) The breadth of the claims:
Claims 16, 17, and 22 all reference "a first part" and "a second part" while providing nominal or no further structural description. The breadth of the claims is extremely broad, covering virtually every variation of the interpretation of the word "part" including a monolithic structure having different regions referred to as a first part and a second part. 
(B) The nature of the invention:
A reader of skill in the art can only glean clues about the underlying technology this invention is related to or the structure that is being alluded to. For example, pages 6 and 7 of the Specification explain, "The second part may be disposed so as to be rotatable in relation to the first part, or the second part may be movable relative to the first part in the direction of the optical waveguide guide installed in an elongated manner" and "The second part may be a driverless transport system. This has the advantage that the second part may be arranged as an automatically guided vehicle." This is the full extent of the physical/mechanical description. No further details are given.
(C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; and (F) The amount of direction provided by the inventor:
A reader of skill in the art can only glean clues about the underlying technology this invention is related to or the structure that is being alluded to. For example, pages 6 and 7 of the Specification explain, "The second part may be disposed so as to be rotatable in relation to the first part, or the second part may be movable relative to the first part in the direction of the optical waveguide guide installed in an elongated manner" and "The second part may be a driverless transport system. This has the advantage that the second part may be arranged as an automatically guided vehicle." This is the full extent of the physical/mechanical description. No further details are given. Because of this, it is nearly impossible to determine the state of the prior art, the level of one of ordinary skill in the art, or the level of predictability in the art, because a very broad spectrum of arts are covered due to the vagueness and lack of direction provided by the inventors in the written description.
The claims are generically directed to "a system" comprising an arrangement of a plurality of elements. These elements include a first part and a second part movable relative to the first part. In order to make or use the claimed device one must determine 1) the materials used for the parts, 2) the shape and size (dimensions, thickness, etc.) of the parts, 3) the arrangement of the parts relative to each other, 4) how the parts are movable relative to one another, etc. Without a written description having full, clear, concise, and exact terms describing the disclosed invention, the skilled artisan would be unable to make or use the claimed invention.
(G) The existence of working examples:
No working examples are provided except for a "driverless transport system", which is insufficient as will be discussed in the rejection of claims 32 and 33 below.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
To evaluate if one of ordinary skill in the art could make or use the claimed invention without undue experimentation, the examiner looked to the disclosure to provide specific and detailed descriptions of the disclosed invention as claimed. The disclosure lacks specific guidance and adequate detail of the claimed invention. The claimed "system" with "a first part" and a "second part movable relative to the first part" having a waveguide and grating and sensor, can be anything from an airplane to a car to a toy to fiber optic data system. When looking to the specification for more details the examiner found that specific details of these objects, their shape, their physical characteristics, their size, their relative arrangement, their intended use or field of endeavor in which they are used, etc., are not described with the type of description that would allow one skilled in the art to make or use the invention without undue experimentation.



(A) The breadth of the claims:
The breadth of the claims is extremely broad, covering virtually every variation of transport system including those that have not been invented yet 
(B) The nature of the invention:
neither the Specification nor the Drawings provide any sort of narrowing description. Because of this, it is very difficult to determine the nature of the invention. Questions such as "is the transport system for land, water, or air?" "what size and scale is the transport system? Is it meant for one person? 10? 10,000?" "what is the transport system for transporting? Humans? Animals? Inanimate objects?", and many others, arise.
(C) The state of the prior art:
Because there is no guidance or description provided, it is impossible to determine the state of the art, because no art has been defined. 
(D) The level of one of ordinary skill; (E) The level of predictability in the art; and (F) The amount of direction provided by the inventor:
The level of one of ordinary skill in the art and predictability in the art cannot be determined until the art is further defined. There has been virtually no direction and zero working examples provided by the inventors.
(G) The existence of working examples:
The Specification states: "The second part may be a driverless transport system. This has the advantage that the second part may be arranged as an automatically guided vehicle." This is the full extent of the physical/mechanical description of the driverless transport system.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
One of ordinary skill in the art would be left to attempt innumerable combinations of materials and arrangements to accomplish a driverless transport system.

Applicant argues “the Specification states that “[t]he second part may be a driverless transport system” and that “[t]his has the advantage that the second part may be arranged as an automatically guided vehicle,” which adequately satisfies the enablement requirement.” However, this a circular 
Applicant has not provided explanation, support, instruction, guidance, or a disclosure as to how the system is arranged as a driverless transport system. 

	Rejection of Claims 16 to 19 and 21 to 39 under 35 U.S.C. § 112(b)
	Applicant contends that how the parts are movable relative to each other is not essential to the claimed invention. Examiner respectfully disagrees. The parts being movable relative to each other is essential to the claimed invention. Nowhere in the Figures or Specification is it shown or described how they are movable relative to one another. That is to say, no mechanism for movement is disclosed such as a hinge or an actuator or a multitude of other possibilities. Nor is a direction of movement shown or discussed. No figures show a first location relative to a second location, and it is completely ambiguous how the elements are moved relative to one another, both structurally and directionally. Therefore, the subject matter is not set out and circumscribed with a reasonable degree of clarity.

	Rejection of Claims 17, 19, 21, 27, 31, 35, and 37 Under 35 U.S.C. § 103
	Applicant’s argument regarding analogous art have already been addressed in the previous Office Action. Applicant argues that there is no evidence that Baxter is reasonably pertinent to the particular problem that the inventors of the present application is trying to solve. In response to applicant's argument that Baxter and Fujimoto are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as previously addressed, the references are in applicant’s field of endeavor. Therefore, the references are not required to be reasonably pertinent to the problem the inventors are trying to solve.
Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Baxter is being relied upon to teach the advantages of a grating used in an optical device. The entire device of Baxter is not meant to be combined with the entire device of Fujimoto, and this was not indicated in the rejection. Baxter teaches the benefits of an optical grating in an optical device.


Specification
The amendments to the Title and Abstract filed 6/01/2020 have been approved. The objections to the Title and Abstract in the Office Action mailed on 8/12/2020 have been withdrawn.

The specification as a whole lacks many of the details expected with regard to the disclosed invention. The specification strongly implies that the components described as a “first part” and “second part” are components of a sensor system for sensing movement and rotation of an object or objects. Specific details of these objects, their shape, their physical characteristics, their size, their relative 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “grating openings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure showing how “the second part being movable relative to the first part” must be shown or the feature(s) canceled from the claim(s).  No new 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-19 and 21-39 are objected to because of the following informalities: 
The terms “first part” and “second part” are not descriptive of the claimed components. While using generic terms generally is not objectionable, these two “parts” are critical to the claimed invention and no description is given to them. The Applicant is advised to use claim language which more . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. When analyzing the extent of experimentation required in making or using the claimed invention, the Wands factors must be considered (see MPEP 2164).

The Specification does not provide adequate support for one of ordinary skill in the art at the time the invention was filed to create the invention without undue experimentation because one would have to determine an enormous amount of variables to even create one example of the claimed device. The claims are generically directed to “a system” comprising an arrangement of a plurality of elements. These elements include a first part and a second part movable relative to the first part. In order to make or use the claimed device one must determine 1) the materials used for the parts, 2) the shape and size (dimensions, thickness, etc.) of the parts, 3) the arrangement of the parts relative to each other, 4) how the parts are movable relative to one another, etc. Without a written description having full, clear, concise, and exact terms describing the disclosed invention, the skilled artisan would be unable to make or use the claimed invention.
Claims 32 and 33 reference a “driverless transport system”. The Specification states: “The second part may be a driverless transport system. This has the advantage that the second part may be arranged as an automatically guided vehicle.” This is the full extent of the physical/mechanical description of the driverless transport system. The breadth of the claims is extremely broad, covering virtually every variation of transport system including those that have not been invented yet, and neither the Specification nor the Drawings provide any sort of narrowing description. Because of this, it is very difficult to determine the nature of the invention. Questions such as “is the transport system for land, water, or air?” “what size and scale is the transport system? Is it meant for one person? 10? 10,000?” “what is the transport system for transporting? Humans? Animals? Inanimate objects?”, and many others, arise. Because there is no guidance or description provided, it is impossible to determine the state of the art, because no art has been defined. The level of one of ordinary skill in the art and predictability in the art cannot be determined until the art is further defined. There has been virtually no 
The specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). See MPEP 2164.01(a).

Claims 16-19 and 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what mechanism is being used to move the second part relative to the first part. Neither the specification nor the drawings provide clarification for this. For example, pages 6 and 7 of the Specification explain, “The second part may be disposed so as to be rotatable in relation to the first part, or the second part may be movable relative to the first part in the direction of the optical waveguide guide installed in an elongated manner”. This is the full extent of the physical/mechanical description. No further details are given. In the drawings, there is merely an arrow indicating movement but no structure is shown and it is unclear whether this arrow is meant to show a one-time movement, multiple movements, or perpetual motion. Furthermore, what is creating the movement, is it an external force, is it being moved by hand, is there a spring, etc.? It is completely unclear how the parts are moveable relative to one another. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17, 19, 21, 27, 31, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0166433 A1 Fujimoto et al. (herein “Fujimoto”) in view of 2008/0186491 A1 Baxter et al. (herein “Baxter”).

Regarding claims 17 and 21, Fujimoto discloses in Figs. 1, 2, and 5, a system, comprising: a first part (51) including an optical waveguide (18) adapted to radiate light on a side (Examiner notes that “side” is a relative term and currently the claim does not provide structural context for the meaning of “side”); and a second part (70) movable relative to the first part (70 rotates relative to 51), the second part including at least one sensor system (13) adapted to detect light intensity (paragraph [0060]). Fujimoto is silent as to a grating. However, Baxter discloses a system having a first part and a second part moveable relative to the first part wherein the first part has a grating that is arranged between the sensor system and the optical waveguide and (a) the grating has grating openings in the extension direction of the optical waveguide, which are spaced apart from one another at regular intervals, and/or (b) the grating has a first polarization filter so that the light that emerges from the grating and is radiated in the direction of the sensor system is polarized and/or has a single polarization direction (paragraphs [0044, 0045, 0058]). Baxter teaches this allows for increased accuracy and less dependence on intensity. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the grating as taught by Baxter so as to decrease the intensity dependence while increasing the overall accuracy and predictability of the system.
Regarding claim 19, Fujimoto discloses in Figs. 1, 2, and 5, the sensor system (13) is moveable along the optical waveguide (18) when the second part (70) is moved relative to the first part such that 
Regarding claim 27, Fujimoto discloses in Figs. 1, 2, and 5, light irradiated into the optical waveguide is generated by a controllable light source, intensity of the light irradiated into the optical waveguide being modulated according to a data flow generated by a data source (paragraph [0062]).
Regarding claim 31, Fujimoto discloses in Figs. 1, 2, and 5, the second part is rotatable relative to the first part, and/or the second part is movable relative to the first part in a direction of the optical waveguide and/or along a circular path having a diameter at least one hundred times greater than a diameter of a cross-section of the optical waveguide (shown in Fig. 5; paragraphs [0060, 0062]).
Regarding claim 35, Fujimoto discloses in Figs. 1, 2, and 5, a surface of the optical waveguide is roughened (paragraph [0080]).
Regarding claim 37, Fujimoto discloses in Figs. 1, 2, and 5, each sensor includes at least one photodiode (paragraph [0060]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883